DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1,2,4-5,7-8,26-27,29-30 and 32-33 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Sharangpani et al. (5,886,915).
 	As per claims 1 and 26, Sharangpani disclosed in figures 2 and 3, computer-implemented method comprising: receiving an input data (255) at a floating point arithmetic operating unit (230), wherein the floating point operating unit is configured to perform a floating point arithmetic operation on the input data; determining whether the received input data generates a floating point hardware exception (228,220,300,310) 
 	As per claims 2 and 27, Sharangpani disclosed in figures 2 and 3 performing the floating-point arithmetic operation on the input data with modified value (325,330) to generate an output result.
 	As per claims 4 and 29, Sharangpani disclosed in figures 2 and 3 determining whether the output result of the FP arithmetic operation generates a floating point hardware exception (258,250,335,340).
 	As per claims 5 and 30, Sharangpani disclosed in figures 2 and 3 setting a value of the output result to zero (240,345) if a value of the output result is a denormal number.
 	As per claims 7 and 32, Sharangpani disclosed in figures 2 and 3 setting a value of the input data to zero if the input data is a denormal number.
 	As per claims 8 and 33, Sharangpani disclosed in figures 2 and 3 generating an out-of-bounds flag (320) associated with the denormal number.

Claim 3,17-20,22 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharangpani et al. (5,886,915).
.

Claims 13-16,24-25 and 38-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharangpani et al. (5,886,915) in view of Harada et al. (2007/0257824).
 	It is further noted that Harada et al. does not disclose setting a value of the input data to zero if the input data is a nan.  However, Harada et al. discloses in figure 26A and paragraph [0135] setting a nan input data to zero to handle nan input data.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing of the claimed invention to further determining if the received input data in Sharangpani et al. is a nan including snan and qnan, set the input data to zero as disclosed by .

Claims 6,21 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharangpani et al (5,886,915) in view of Wilkins (2014/0195581)
It is noted that Harada et al. does not disclose setting a value of the input data or the output result to a maximum/minimum supported number if a value of the input data or output result or is a positive/negative infinity.  However, Wilkins suggests in paragraph [0051] setting output result to a maximum/minimum supported number if a value of the input data or output result or is a positive/negative infinity (the result of a division by zero which is either a positive or negative infinity depending of the signs of the inputs) to handle infinity output data.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing of the claimed invention to further determining if the output data in Sharagpani is a positive/negative infinity, set the out data to a maximum/minimum supported number as suggested by Wilkins in order to handle infinity output data.

Claims 9-12,23 and 34-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Applicant's arguments filed 11/02/2021 have been fully considered but they are not persuasive. 
 	Applicant asserted that Sharangpani et al does not disclose the claimed feature of determining whether the received input data generates a floating point hardware exception because a denormal number does not gererate a FP hardware exception.  The examiner disagreed because the recitation “eliminating a floating point hardware exception responsive to the floating point arithmetic operation on the first and the second input data by performing one or more of: setting the first input data to zero if the first input data is a denormal number, a qnan (quiet not-a-number), or an snan (signaling not-a-number)” in the claim 17 of the application clearly infers that a denormal number does generate a FP hardware exception.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHUONG D NGO/Primary Examiner, Art Unit 2182